Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about April 2, 1996, which, in an action for wrongful death arising out of an automobile accident in Essex County, granted defendants’ motions for a change of venue to Essex County, unanimously affirmed, with costs.
Venue was placed in New York County on the basis that none of the parties reside in New York State (CPLR 503 [a]), and other than the circumstance that defendant car rental agency has a place of business in New York County, the action has no connection to New York County whatsoever. Under the circumstances, the IAS Court properly changed venue to the county where the accident occurred upon an adequate showing of inconvenience to material witnesses. Such showing included affidavits from three State Troopers and a doctor describing what they saw and how they would be inconvenienced by having to come to New York County, and police reports indicating that there were witnesses to the accident and its immediate aftermath who lived nearby. Against this, plaintiff came forward with no showing of how any witness would be inconvenienced by a trial in Essex County. Concur—Sullivan, J. P., Milonas, Nardelli and Williams, JJ.